Citation Nr: 0406998	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  93-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a right arm 
disorder.

5.  Entitlement to service connection for a seizure disorder.

6.  Whether new and material evidence has been received with 
which to reopen a claim for service connection for a back 
disorder.

7.  Whether new and material evidence has been received with 
which to reopen a claim for service connection for a left 
knee disorder.

8.  Entitlement to an evaluation greater than 10 percent for 
residuals of a right knee injury.

9.  Entitlement to a compensable evaluation for bilateral pes 
planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from August 1976 to August 
1979.  In October 1979, he enlisted in the delayed entry 
program of the US Army Reserve, but he requested discharge 
therefrom in December 1979 and his request was granted that 
month.  While in the delayed entry program the appellant did 
not perform any active duty, active duty for training, or 
inactive duty training service.

This case comes to the Board of Veterans' Appeals (Board) 
from April 1991, March 1996, and November 1997 decisions by 
the Phoenix, Arizona, Regional Office (RO).  The case was 
previously before the Board and was returned to the RO, in 
April 1994 and again in April 2000, for hearings requested by 
the veteran.

In statements received in July 1996, the veteran appears to 
seek service connection for residuals of a self-inflicted 
injury to the left hand, a claim denied by an August 1992 RO 
decision, and for a bilateral hip disorder.  These statements 
may constitute informal claims, and they are referred to the 
RO for further appropriate action.

For the reasons outlined below, this appeal is REMANDED in 
part to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.


FINDINGS OF FACT

1.  An August 1992 RO decision denied service connection for 
back and left knee disorders.  The veteran was notified of 
that decision in September 1992, and advised of his right to 
appeal it, but he did not do so, and the decision is final.

2.  The evidence received since the August 1992 RO decision 
is duplicative or cumulative, does not bear on the specific 
matters under consideration, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims.


CONCLUSION OF LAW

New and material evidence has not been received to reopen 
claims of entitlement to service connection for back and left 
knee disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in the active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  To establish service 
connection, there must be evidence of an etiologic 
relationship, or link, between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  The requisite link between a current disability 
and military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303.

The evidence available in August 1992 included service 
medical records, including one dated in May 1977. At that 
time the veteran reported that he had been "logging" over 
the weekend, and that his right lower thoracic spine muscles 
were sore.  The diagnosis was myalgia.  Heat and analgesic 
balm were prescribed.  The service medical records do not 
otherwise show a back disorder.  

In June 1978, the veteran was treated for a left knee 
laceration.  The following day, however, the pertinent knee 
joint was described as a right knee laceration.  All other 
in-service complaints pertaining to the knees addressed only 
the right knee, although a June 22, 1978 physical profile was 
issued for an unspecified knee.  

The veteran's back and lower extremities were clinically 
evaluated as normal at a May 1979 separation examination.

In a August 1979 VA claim the veteran complained of flat 
feet, knee and leg pain.  He did not report a back injury in 
service or a current back disorder.

At an October 1979 VA examination, the veteran reported flat 
feet and complained of bilateral knee and foot pain.  He also 
reported a right knee injury in service, and complained of a 
sensation of "collapsing" in the right knee.  There was 
full range of motion of the joints of both lower extremities, 
but there was some tenderness about the right knee.  The 
examination of the knees was otherwise unremarkable, as were 
X rays of the knees.  The diagnoses included residuals of a 
right knee injury.

A December 1979 RO decision granted service connection for a 
right knee disorder, but did not refer to the left knee since 
the examination failed to reveal a left knee disorder.  The 
veteran was notified of that decision later that month, and 
advised of his right to appeal it, but he did not do so.

The veteran's pre-1992 postservice medical records do not 
reflect complaints, diagnoses, or treatment of back or left 
knee disorders.

An August 1992 RO decision denied service connection for back 
and left knee disorders.  The veteran was notified of that 
decision in September 1992, and advised of his right to 
appeal it, but he did not appeal the decision, and it is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2003).

In December 1995, the veteran sought to reopen his claims.  
The August 1992 RO decision, however, is a final decision, 
and final VA decisions are not subject to revision on the 
same factual basis.  Id.  In order to reopen the claim, VA 
must receive new and material evidence with respect thereto.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As this claim was 
filed prior to August 29, 2001, "new and material evidence" 
is defined as evidence not previously reviewed by VA 
adjudicators that is neither cumulative nor duplicative, that 
relates to a previously unestablished fact necessary to 
substantiate the claim, and that, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).

The veteran has repeatedly requested copies of his VA claim 
file.  After submitting his December 1995 application, he 
submitted, in an almost random fashion, copies of various 
documents, or parts of documents, e.g., a few pages from a 
hearing transcript, from his file.  However, he did not 
submit any medical evidence not already of record, so the 
March 1996 RO decision determined that new and material 
evidence had not been received with which to reopen the 
claims.  The veteran appealed.

At a June 1997 VA orthopedic examination, the veteran did not 
report back or left knee disabilities, and none were found on 
examination.

In August 1997, the RO reminded the veteran that service 
connection for a left knee disorder was denied in 1992, and 
notified him that new and material evidence was needed to 
substantiate his claim.  The RO suggested that relevant 
medical records, dated soon after his separation from 
service, would be helpful.  The veteran wrote the RO in 
October 1997, but he did not submit, or identify the location 
of, any medical evidence.  In December 1997, the RO asked the 
veteran to identify health care providers who had treated a 
left knee disorder, but he did not do so.

At a July 2003 Board hearing, the veteran denied that he 
sustained a single left knee injury in service.  Instead, he 
said he injured his left knee in service by "chronic 
jumping."  He said that doctors at Madigan Army Hospital 
told him, in 1978, that he had a left knee disorder.  
However, the Board notes that, if doctors told him that, they 
failed to record a diagnosis in his service medical records.  
He said he was treated for a left knee disorder at VA 
hospitals in Tucson and Phoenix.  However, the Board notes 
that VA medical records fail to disclose any such treatment.  
He said "every single doctor" told him he had a current 
left knee disorder that was incurred in service.  However, 
the Board is unable to locate any medical record to that 
effect.  He said, "I have medical doctors right in my files 
that said I have subpatellar crepitus and chondromalacia 
patellae in both knees."  However, the Board is unable to 
locate any medical record in the veteran's claim file that 
describes his left knee in that manner, or that otherwise 
diagnoses a left knee disorder that is related to service.

The veteran also testified that he injured his back in 1978 
when he fell from the back of a truck.  He said that, when he 
got out of the Army, "they" had to put him in a back brace, 
but he did not further identify the name of the provider, and 
the Board is likewise unable to do so.  He said he has 
degenerative joint disease in the lower back and, in fact, in 
every other joint in his body as well.  The Board is unable 
to identify medical evidence in this record that supports 
either of those contentions.

Since the August 1992 RO decision, the veteran submitted 
letters and statements, some of which included assertions of 
back and left knee disability. Notably, however, he did not 
submit any relevant medical evidence with which to reopen his 
claims.  Without evidence that is so significant that it must 
be considered in deciding the merits, the claims cannot be 
reopened.

The Board notes that this decision was made in contemplation 
of the Veterans Claims Assistance Act of 2000 (VCAA) which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim and to help a claimant obtain 
that evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  The March 1996 RO decision, 
August and December 1997 RO letters, and the May 1998 
Statement of the Case (SOC), explained, and explained the 
need for, new and material evidence.  In view of the 
foregoing, the Board finds that the appellant has been fully 
advised of the need for new and material evidence with which 
to reopen his claims for entitlement to service connection 
for back and left knee disorders.

Some notice required by VCAA was issued after the March 1996 
RO decision, and VCAA notice should precede the initial RO 
decision.  Pelegrini v. Principi, No. 01-944, slip op. at 11 
(U.S. Vet. App. Jan. 13, 2004).  In this case, however, the 
RO made clear to the appellant the nature of the evidence 
needed to substantiate his claim, and the Board finds any 
error in the timeliness of VCAA notice to be harmless.  
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992) (error that 
would not change the resolution of appellant's claim is 
harmless).

With regard to the duty to assist the claimant obtain 
evidence, that is a duty that VA has in connection with an 
original claim or a claim for an increased evaluation.  In a 
claim such as this, where the appellant has previously had 
the advantage of VA's assistance, but the claim was 
nevertheless denied and the denial became final, the duty to 
assist does not arise until new and material evidence has 
been received with which to reopen the claim.  Elkins v. 
West, 12 Vet. App. 209, 219 (1999) (en banc).  The claim then 
takes on the character of an original claim, and VA has a 
duty to assist the claimant in developing evidence in support 
thereof.  If the rule were otherwise, the concept of finality 
in the VA adjudication process would be a nullity.  Since new 
and material evidence has not been received with which to 
reopen the claim, VA has no duty to assist the appellant 
further in obtaining relevant evidence.


ORDER

New and material evidence with which to reopen claims of 
entitlement to service connection for back and left knee 
disorders has not been received.  The application to reopen 
these claims is denied.


REMAND

An appeal consists of a written and timely-filed Notice of 
Disagreement and, after a statement of the case has been 
furnished, a written and timely-filed Substantive Appeal.  
38 C.F.R. §§ 20.200, 20.202 (2003).

The March 1996 RO decision denied service connection for a 
heart disorder, hypertension, and for a right arm disorder.  
It also denied an increased evaluation for bilateral pes 
planus.  In June 1996, the veteran filed a Notice of 
Disagreement (NOD) as to all of the issues addressed by that 
decision.  The NOD placed the issues in appellate status and 
established the Board's jurisdiction.  Archbold v. Brown, 9 
Vet. App. 124, 130 (1996).  On March 16, 1998, the RO issued 
an SOC (it was denominated a Supplemental Statement of the 
Case but met the requirements for an SOC set out in 
38 U.S.C.A. § 7105 and 38 C.F.R. § 19.29 (2003) with regard 
to, inter alia, the denial of an increased evaluation for pes 
planus.  On May 8, 1998, the RO issued an SOC (though it, 
too, was denominated a Supplemental Statement of the Case) 
with regard to, inter alia, the denial of service connection 
for a heart disorder, for hypertension, and for a right arm 
disorder.  It is not clear, however, that the veteran 
perfected appeal of these issues with a written, timely-filed 
Substantive Appeal.  See 38 C.F.R. §§ 20.202, 20.302(b) 
(2003).  Thus, it is necessary to remand these matters so the 
veteran can identify documents in the record that meet the 
criteria of a Substantive Appeal.  If there are none, the RO 
should close the appeals, pursuant to 38 C.F.R. § 19.32 
(2003), or the Board will dismiss them pursuant to 
38 U.S.C.A. § 7105.

The April 1991 RO decision denied service connection for a 
psychiatric disorder.  The March 1996 RO decision denied an 
increased evaluation for a right knee disorder.  (The 
November 1997 RO decision assigned a compensable evaluation 
for the right knee disorder but, when a veteran appeals the 
evaluation assigned for a service-connected disorder, it is 
presumed that he seeks the maximum benefit allowed by law or 
regulation, i.e., 100 percent.  AB v. Brown, 6 Vet. App. 35 
(1993).)  

Finally, the November 1997 RO decision denied service 
connection for a seizure disorder.  The veteran perfected 
appeal as to these three claims.  However, it is not clear 
that they are ripe for adjudication.  That is particularly 
true with regard to the claim for entitlement to service 
connection for a psychiatric disorder as the veteran has 
referred to treatment in a number of institutions records of 
which have not been obtained.  

In addition, the veteran receives benefits, apparently 
disability benefits, from the Social Security Administration, 
and the records used to award those benefits must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
An effort was made to obtain Social Security records in 
February 1992, but the request cited an incorrect Social 
Security account number.  That error was noted in a June 1992 
RO deferred decision, but another effort was not completed.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must notify the veteran:

a.  That evidence needed to 
substantiate his claims of 
entitlement to service connection 
for seizure and psychiatric 
disorders is medical evidence that a 
currently diagnosed psychiatric 
and/or seizure disorder was incurred 
in military service or, that a 
psychosis or epilepsy was incurred 
within the first postservice year.

b.  That evidence needed to 
substantiate his claim for 
entitlement to an evaluation greater 
than 10 percent for a right knee 
disorder is medical evidence of 
ankylosis of the knee; or recurrent 
subluxation or lateral instability 
at least moderate in degree; or 
service connected dislocated 
cartilage with frequent episodes of 
locking, pain, and effusion into the 
knee; or flexion of the leg is 
limited to 30 degrees or less; or 
extension of the leg is limited to 
15 degrees or more.

c.  That it is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof.  
VA will notify him of evidence he 
identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

d.  That he must submit to the RO 
any evidence he has in his 
possession pertaining to these 
claims.

e.  That it appears that he has not 
perfected appeal from the March 1996 
RO decision that denied entitlement 
to service connection for a right 
arm disorder, hypertension, and a 
heart disorder; and denied an 
increased evaluation for bilateral 
pes planus.  Hence, he must be given 
an opportunity to identify in the 
record documents that constitute a 
Substantive Appeal as to each of 
these issues.

2.  If neither he nor the RO can identify 
written and timely-filed Substantive 
Appeals as to the issues of entitlement 
to service connection for a right arm 
disorder, hypertension, and a heart 
disorder; and entitlement to an increased 
evaluation for bilateral pes planus, the 
RO should close those appeals.

3.  The RO must obtain medical records 
and any decisional document that awarded 
Social Security benefits to the veteran.

4.  The veteran must identify all VA and 
non-VA health care providers that have 
treated him, since 1979, for psychiatric, 
right knee, and seizure disorders.  The 
RO must then obtain legible copies of 
records identified that are not now 
associated with the file, and advise the 
veteran of the results of that effort.  
DUPLICATE RECORDS SHOULD NOT BE ADDED TO 
THE FILE BUT SHOULD INSTEAD BE RETURNED 
TO THE VETERAN.   

The RO should obtain, if not already 
included in the file, records from:  
Randall Mill Drug Rehabilitation Center; 
Millwood and Arlington Memorial 
Hospitals, Arlington, Texas; John Peter 
Smith Hospital, Fort Worth, Texas; 
Messilla Valley and Palo Verde Hospitals 
in California; Dr. Webb of Las Cruces, 
New Mexico; Sun Valley Regional Hospital 
of El Paso, Texas; the Tucson Psychiatric 
Institute and University Medical Center 
both in Tucson, Arizona; the Arizona 
State Hospital, Phoenix, Arizona; Kino 
Hospital; and VA medical centers.

5.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record and determine 
whether VA examinations are necessary to 
adjudicate the claims.  See 38 U.S.C.A. 
§ 5103A(d).  If they are, arrangements 
must be made to afford the veteran 
appropriate examinations that address the 
matters set forth in paragraphs 1(a) and 
(b) above.  Whether or not VA 
examinations are provided, the RO must 
readjudicate the claims and, if the 
decision is unfavorable, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



